Citation Nr: 0534142	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-00 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosus.

2.  Entitlement to service connection for coronary artery 
disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to June 
1994.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision of the RO.

In July 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Medical evidence of record includes a diagnosis of lupus.  
The veteran is currently service-connected for a seizure 
disorder, evaluated as 20 percent disabling.  He contends 
that the seizure disorder was an early manifestation of the 
lupus, diagnosed after service.  In support of his claim, he 
submitted general medical information which noted that 
seizures could be a symptom of lupus.  The duty to assist 
requires VA to obtain a medical opinion when the record of 
the claim does not contain sufficient medical evidence to 
adjudicate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(c)(4) (2005).

At the July 2005 hearing, the veteran and his representative 
requested that the record be help open for 60 days to allow 
them time to obtain an opinion from a private rheumatologist 
who was familiar with the veteran's medical history.  To 
date, no opinion has been submitted.  On remand, the veteran 
will have the opportunity to submit additional evidence, 
including a medical opinion, in support of his claim.  

With regard to the claimed coronary artery disease, the 
veteran maintains that his heart condition was misdiagnosed 
in service as a bicuspid aortic valve and the complaints he 
had in service were early manifestations of the currently 
diagnosed heart condition.  The veteran testified that he 
sought treatment for heart-related complaints from a private 
physician and from VA within one year of separation from 
service.  The first treatment records pertaining to the heart 
are dated in 1999, several years after the veteran was 
discharged.  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has referred.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  On remand, the RO should attempt to obtain any 
earlier treatment records. 

Accordingly, this case is REMANDED for the following: 

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated 
him for heart problems from whom VA does 
not have records.  Then obtain copies of 
the related medical records.  The RO 
should inform the veteran and his 
representative that treatment records 
from the private physician he reportedly 
saw shortly after separation from service 
are not associated with the claims 
folder, and ask him to submit, or 
authorize VA to obtain, those records.  

2.  The RO should ask the veteran to 
submit any additional evidence in support 
of his claims, to include an opinion from 
a private physician.  

3.  After completion of the foregoing, 
make arrangements to have the claims 
folder forwarded to an appropriate VA 
physician to determine the current nature 
and likely etiology of the systemic lupus 
erythematosus and coronary artery 
disease.  The claims folder must be 
reviewed by the physician and the opinion 
must indicate that such has been 
accomplished.  Based on a review of 
historical records and medical 
principles, the examiner should answer 
the following questions:  

Is it at least as likely as not that the 
veteran's currently diagnosed systemic 
lupus erythematosus was incurred in 
service?  In answering that question, the 
physician should address any relationship 
between the seizure disorder which was 
diagnosed in service and the later 
diagnosis of lupus.

Is it at least as likely as not that the 
veteran's currently diagnosed coronary 
artery disease was incurred in service?  
In answering that question, the physician 
should address any relationship between 
the bicuspid aortic valve diagnosed in 
service and the later diagnosis of 
coronary artery disease.  

Complete rationale for all opinions 
expressed must be provided.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

